Citation Nr: 1125536	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1952 to June 1956.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss.   A notice of disagreement to the rating assigned was received in September 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.  

The Board observes that although the Veteran is receiving the maximum schedular rating for his service-connected tinnitus, based on review of the record, it appears that he is seeking a higher rating for this disability.  As this issue is not currently on appeal, the Board does not have jurisdiction over it and, thus, it is referred back to the RO for clarification.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for his service-connected bilateral hearing loss.  The Veteran was afforded VA examinations in July 2008 and December 2009.  However, in support of his claim, he also submitted a July 2009 private audiogram.  Significantly, the private examination showed much higher hearing threshold levels than either of the VA examinations.  Further, in an April 2011 informal hearing presentation, the Veteran's representative asserted that the most recent December 2009 VA examination did not capture the full extent of the Veteran's hearing disability due to his mental condition.  The Board also observes that the claims file was not available for review at the December 2009 VA examination.  Accordingly, given the inconsistencies with the private report and the assertions by the Veteran's representative that the December 2009 VA examination is insufficient, the Board finds that the case should be remanded to afford the Veteran another VA examination.  

Further, recently, the United States Court of Appeals for Veterans Claims (Court) held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).   Accordingly, the Board finds that the RO should take appropriate action to request that the private examiner who performed the July 2009 audiogram clarify as to whether he used the Maryland CNC speech discrimination test when conducting the hearing test and to also clearly document in written form the hearing threshold levels found as opposed to on a chart.  Moreover, given the Veteran's problems with sufficiently responding at the December 2009 VA examination, the private examiner should also be requested to opine as to the reliability of the July 2009 audiogram.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate action to request that the private examiner who issued the July 2009 report clarify as to whether he used the Maryland CNC speech discrimination test when conducting the hearing test and to also clearly document in written form the hearing threshold levels found as opposed to on a chart.  The private examiner should also be requested to opine as to the reliability of the July 2009 audiogram.  

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination to determine the current extent of his bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should specifically review the July 2009 private report and any further clarifications received from the private examiner, and address the discrepancies between the hearing threshold levels found on private examination and the two prior VA examinations.  The examiner should also discuss the reliability of this examination.  A detailed rational for all opinions expressed should be provided.  

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Thereafter, the issue on appeal should be
readjudicated.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


